Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Amendments to the claims, filed on 04/05/2022, are accepted and do not introduce new matter. 
Claims 1, 3, 5-6, 8-11 and 13-16 are pending; claims 2, 4, 7 and 12 are cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 8-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claim 1 discloses: “said flow of inert gas entraining said atomized mist to form the hybrid blend forms a homogeneous hybrid blend at near ambient pressure”. However, the originally filed specification does disclose the homogeneous blend being at near ambient pressure. Instead, it discloses the inert gas (only) as being at near ambient pressure, not the homogenous blend. Therefore, this is considered new matter. Since the blend is mixed inert gas and a mist of water, the pressure might be different than ambient pressure when both substances combine. Examiner advices claiming language in view of the specification.  
	Claims 3, 5-6, 8-11 and 13-16 are rejected for depending on claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “near ambient pressure” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what constitutes “near” ambient pressure.
	Claim 1 discloses: “providing two-side flows of inert gas through two tangential inlets”. It is unclear where the inlets come from and into what they are dispensing the inert gas. 
	Claims 3, 5-6, 8-11 and 13-16 are indefinite for depending on claim 1. 
	Claim 6 discloses two tangential inlets. However, this was already disclosed in independent claim 1. Therefore this is considered double inclusion, which renders the claim indefinite because it is unclear if there is one pair of tangential inlets or more than one. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-11 and 13 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Dunster et al (U.S. 2005/0173131) in view of Lin et al (U.S. 2012/0125197).
Regarding claim 1, Dunster teaches a method for fire suppression comprising steps of: 
a. providing a flow of an atomized mist (mist produced by misting nozzle 13) comprising water from a misting source (misting nozzle 13 dispenses a water mist, as disclosed in Par 0013); 
b. providing a flow of inert gas (inert gas is received from pipe 20 and is dispensed onto the water mist at mixing chamber 6, as disclosed in Par 0013); 
c. the flow of inert gas entraining the atomized mist to form a hybrid blend of mist and inert gas (inert gas and atomized mist mix to from a hybrid blend in mixing chamber 6, as seen in Figs 1-4); and 
d. discharging the hybrid blend to a fire source for fire suppression (the hybrid blend is discharged onto a fire from sprinklers 28, see Figs 1-4); 
and providing a variable ratio of atomized mist to inert gas by controlling a proportion of mass of the swirling flow of inert gas at an exit and by controlling a proportion of mass of the flow of the atomized mist (flow regulator 18, metering valve 7 and control unit 10 are in charge of monitoring and adjusting mixing portions of both mist and inert gas, as disclosed at least in Pars 0013, 0018 and 0019); and 
said atomized mist comprises very small water droplets (as disclosed in the abstract the water mist is in the form of an atomized very small fine droplets).  
However, Dunster does not teach providing two side flows of inert gas through two tangential inlets; said step of the two side flow of inert gas entraining the atomized mist to form the hybrid blend includes creating a swirling flow of the inert gas by the tangential inlets to an injector body, by fixed vanes, by baffles, or by other swirling flow generating means; said flow of inert gas entraining said atomized mist to form the hybrid blend forms a homogeneous hybrid blend at near ambient pressure consisting of atomized mist and inert gas; wherein said atomized mist comprises water droplets uniformly less than 20 micron diameter. 
Lin teaches a device for combining a liquid mist and a carrier gas having a injector body  (shown below) wherein the device provides two side flows of gas (118) through two tangential inlets (142’ and 144’, as seen in Fig 2C); the two side flow of inert gas entraining atomized mist (114) to form a blend includes creating a swirling flow of the inert gas by the tangential inlets to an injector body (the structure seen in Fig 2C generates a swirling flow of gas due to the tangential inlets), by fixed vanes, by baffles, or by other swirling flow generating means (structure seen in Fig 2C are considered a swirling flow generating means); said flow of inert gas entraining said atomized mist to form the hybrid blend at near ambient pressure consisting of atomized mist and inert gas (as seen in Fig 3, the homogenous mixture is dispensed to an outside environment 128, therefore once the substances are mixed and dispensed the homogeneous blend is at near ambient pressure); wherein said atomized mist comprises water droplets uniformly less than 20 micron diameter (fine mist is disclosed as being 10-20 micron, see Par 0029). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunster to incorporate the teachings of Lin to provide a central flow of mist and two tangential flows of gas in order to generate a swirling motion which increases turbulence of the gas a provides better mixing with the mist (as disclosed in Par 0042 of Lin). In combination Dunster and Lin teach a homogeneous hybrid blend (as seen in Fig 3 of Lin, the resulting blend of mist and gas forms a mixture 130 in which the composition is evenly distributed throughout, thus meeting the common definition for a homogenous blend. Dunster as modified by Lin would expel inert gas, not vapor, from the tangential inlets and mist from the middle section to combine and form a homogenous hybrid blend, as claimed).
Regarding claim 3, Dunster and Lin teach a method fire suppression as in claim 1, in which said inert gas includes any selection of an inert gas blend, a clean gas, or nitrogen (inert gas is nitrogen, see Abstract of Dunster).  
Regarding claim 5, Dunster and Lin teach a method fire suppression as in claim 1, in which the step of providing the flow of atomized mist comprising water includes preparing the atomized mist from a source using a selection of a high-frequency water submerged fixed-bed ultrasonic atomizer, a fixed bed ultrasonic mist surface atomizer, a microfluidic atomizer, a pressure ultrasonic atomizer, or a pressure atomizer nozzle (Par 0012 of Dunster discloses the mist generator 13 as including single or multi-orifices, single or multi-orifice phase direct impingement nozzle; these use pressure to atomize water through the orifice(s), i.e. pressure atomizer nozzle).  
Regarding claim 6, Dunster and Lin teach a method fire suppression as in claim 1, in which said method uses an injector device (seen in Fig 3 Lin) having the injector body with two tangential inlets (142’ and 144’, as seen in Fig 2C of Lin) provided each on opposite sides of the injector device (see Fig 3 of Lin), a central tube (112of Lin) within said injector body having a mist inlet (defined upstream of conduit 112 of Lin) and mist outlet (122 of Lin), and the exit, and 
a. said step of providing the flow of atomized mist comprising water includes said flow being through the central tube of injector device (central tube 112 is used for mist 114, as seen in Fig 2A of Lin); 
b. said step of providing the two side flow of inert gas includes said flow entering the injector body through the two tangential inlets creating a swirling flow of inert gas (as seen in Fig 2C of Lin, the stream enters through the tangential channels and produces a swirling flow; as disclosed in par 0027 the stream is comprised of a gas); and 
c. said step of said swirling flow of inert gas entraining the atomized mist to form the hybrid blend occurs downstream of the two tangential inlets near the exit of the injector device by the swirling flow of inert gas surrounding the flow of the atomized mist (as seen in Figs 2A-2C of Lin, the mist and gas form a blend 130 near the exit of the injector via a swirling of the gas, as claimed).  
Regarding claim 8, Dunster and Lin teach a method fire suppression as in claim 6, in which the said step of said swirling flow of inert gas entrains the atomized mist to form the hybrid blend includes: 
a. providing the mist outlet with an inverted cone (120 of Lin) causing the flow of the atomized mist to move annularly controlled by the geometry of taper of the cone  (as seen in Fig 2 of Lin); and 
b. providing an outer annular region (shown below) about the exit where the swirling flow of inert gas entrains the atomized mist through an annular slit (slit defined in between the walls of 112 and 126, as seen in Fig 2A of Lin) formed by the inverted cone and the outer annular region (as seen in Fig 2A).  
Regarding claim 9, Dunster and Lin teach a method fire suppression as in claim 8, in which said step of providing the outer annular region about the exit includes providing a ring (shown below) with an inwardly angled slant (shown below) determined to control velocity of the swirling flow of inert gas, whereby the ring with the inwardly angled slant controls entrainment of the atomized mist through the annular slit (the ring creates an area of reduced cross-section that changes the velocity of the flow as it passes; furthermore, Lin teaches all the claimed structure, therefore it is deemed capable of controlling the entrainment of the mist, as claimed).
Regarding claim 10, Dunster and Lin teach a method fire suppression as in claim 9, in which said step of providing the ring includes providing the ring with an inward and outward movement in relation to the cone to vary annular slit at the exit and control the velocity of the swirling flow of inert gas (as disclosed in paragraph 0035 of Lin, the cone 120 is configurable with respect to the ring; therefore the ring moves in or out with respect to the cone depending on the desired configuration).  
Regarding claim 11, Dunster and Lin teach a method fire suppression as in claim 9, in which: 
a. the step of providing the ring with the inwardly angled slant determined to control velocity of the swirling flow of inert gas includes providing said swirling flow of inert gas at a high-speed between 35 and 75 miles per hour (as disclosed in par 0039 of Lin, the gas is at a velocity of 30-90 ft/s, which is 20-61 mph; thus meeting claim language; as disclosed in paragraph 0035 of Lin, the cone 120 is configurable with respect to the ring, therefore the ring controls velocity of swirling flow due to changes in size in between the cone and the ring) and diverting the swirling flow of inert gas toward the center of the exit and creating a mixing plane where the entraining the atomized mist to form the hybrid blend occurs (as seen in Fig 2A of Lin); and 
b. the step of discharging the hybrid blend to the fire source includes generating an expanding flow of the hybrid blend simultaneously cooling the fire source by the atomized mist and inerting the fire source by d the inert gas to extinguish the fire source (Dunster works with water mist and an inert gas such as nitrogen, which are known to cool fires, plus as an inerting agent, such as nitrogen, further diminishes the chances of prolonged fires).  
Regarding claim 13, Dunster and Lin teach a method fire suppression as in claim 11, in which the step of discharging the hybrid blend to the fire source includes deploying the hybrid blend into the fire source at a velocity of 40 miles per hour or greater to fill a protected volume and accomplish an extinction concentration of the hybrid blend (as disclosed in par 0039 of Lin, the gas is sent at a velocity of that can reach 90 ft/s, which is 61 mph; thus the blend has a velocity of at least 40 mph as it expands onto the protected volume).  

    PNG
    media_image1.png
    600
    485
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    637
    media_image2.png
    Greyscale

Claims 14-16 are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Dunster et al (U.S. 2005/0173131) in view of Lin et al (U.S. 2012/0125197); further in view of Fenton el al (U.S. 2011/0203813).
Regarding claim 14, Dunster and Lin teach a method fire suppression as in claim 13, in which the step of deploying the hybrid blend into the fire source at the velocity of 40 miles per hour or greater to fill the protected volume and accomplish the extinction concentration of the hybrid blend (as disclosed in par 0039 of Lin, the gas is sent at a velocity of that can reach 90 ft/s, which is 61 mph; thus the blend has a velocity of at least 40 mph as it expands onto the protected volume). However, they do not teach the step including an additional step of maintaining an oxygen level in the protected volume of greater than 12.5% (V).
Fenton teaches a fire protection method consisting of mixing water mist with an inert gas, which includes maintaining an oxygen level in the protected volume of greater than 12.5% (V) (as disclosed in paragraph 0182, oxygen concentration in the protected volume was above 15% V at the time of firefighting).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunster to incorporate the teachings of Fenton to provide a step of ensuring that an adequate concentration of oxygen is left in the protected space, as lower concentrations can pose a hazardous condition to persons in the protected space. 
Regarding claim 15, Dunster and Lin teach a method fire suppression as in claim 1, in which the step of discharging the hybrid blend to the fire source includes: 
b. controlling a discharge velocity of the hybrid blend according to a preselected application (as disclosed in Par 0002 of Dunster, the control means controls both flow rates of mist and inert gas, thus discharge velocity is also controlled); and 
c. deploying the hybrid blend into the fire source to fill a protected volume and accomplish an extinction concentration of the hybrid blend (as disclosed in Par 0014 of Dunster).  
However, they do not teach the step of controlling a discharge direction determined by a fire detection sensor or preselected application. 
Fenton teaches a fire protection method consisting of mixing water mist with an inert gas, which includes controlling a discharge direction determined by a fire detection sensor or preselected application (as explained in paragraph 0125 and 0139, there are a plurality of detectors 160 that determine where a fire is located and depending on location, the discharge is send to that particular direction, as seen in Fig 1 and 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunster to incorporate the teachings of Fenton to provide means to direct the fire suppressant compound based on a location that corresponds to a fire detection sensor, as this would allow the system to protect multiple volumes; and at the same time to only apply the fire suppressant onto a volume in which fire is detected. 
Regarding claim 16, Dunster, Lin and Fenton teach a method fire suppression as in claim 15, in which the step of discharging the hybrid blend to the fire source includes forming a converging and diverging flow the hybrid blend (as disclosed in paragraph 0195 of Fenton, a fluid passage creates a convergent-divergent flowpath that is part of the flow path that expels the blend).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-6, 8-11 and 13-16 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 04/05/2022 have resulted in the new grounds of rejection found above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752